Citation Nr: 1728706	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability rating in excess of 20 percent for hearing loss, to include the restoration of a rating disability to 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1942 to February 1946 in the United States Army during World War II. 

The appeal comes before the Board from a May 2015 rating decision from the RO in St. Petersburg, FL. The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge in St. Petersburg, FL. The hearing transcript has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that the Veteran's hearing loss disability did not improve.


CONCLUSION OF LAW

The October 2014 rating decision reducing the Veteran's bilateral hearing loss disability rating from 30 percent to 20 percent disabling is void ab initio. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his hearing loss disability rating should not have been 
reduced.  For the reasons set forth below, the Board agrees with the Veteran and herein restores the 30 percent disability rating for service-connected bilateral hearing loss.

The law provides that where a rating decision was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595   (1991). 

 A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155  (West 2014). When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1 , 4.2, 4.10 (2015). These provisions impose a clear requirement that VA rating reduction be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594. Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344. The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344 (a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344 (a). It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Id.  Ratings on account of diseases subject to temporary or episodic improvement, notably arteriosclerotic heart disease, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Id.  

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years. Greyzck, 12 Vet. App. at 292. It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio. See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277   (1992). The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath, 1 Vet. App. at 595. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).
Here, the evidence shows that in April 1944 the RO granted service connected for hearing impairment and awarded the Veteran a 10 percent disability rating for hearing loss, effective February 24, 1946. In August 1963 an audiometric VA examination reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. It reported the Veteran's speech reception threshold at 100 db for the right ear and 2 db for the left ear. 

An April 2011 VA examination reports the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
105+ dB
105+ dB
105+ dB
105+ dB
105dB
LEFT
25 dB
60 dB
70 dB
70 dB
56.25

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 92 percent in the left ear. The diagnosis was bilateral sensorineural hearing loss. The hearing loss was profound in the right ear and mild to severe in the left ear. The report showed hearing loss significantly effects occupation. Other areas affected by difficulty hearing were: home and family life, social activities, hearing the telephone, TV, movies or radio, feelings of isolation, worry, anxiety, insecurity, irritability, reduced social activity and concern for safety. 

April 2011 to April 2014 VA outpatient records show that the Veteran was fitted with hearing aids. He repeatedly sought treatment for humming and interference from other electrical devices when wearing his hearing aids.

In July 2011 the RO increased the Veteran's disability rating from 10 percent to 30 percent based.

An March 2014 VA examination reports the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
105+ dB
105+ dB
105+ dB
105+ dB
105dB
LEFT
25 dB
65 dB
70 dB
70 dB
58 dB

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 88 percent in the left ear. 

In April 2014 the RO proposed to decrease the Veteran's disability rating from 30 percent to 20 percent. In October 2014 the RO reduced the Veteran's disability rating from 30 to 20 percent, effective January 1, 2015.

Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the rating reduction for the Veteran's bilateral hearing loss from 30 percent to 20 percent was improper, and that restoration is warranted. Specifically, the Board finds that the RO improperly reduced the rating without a determination as to whether there was actually any improvement under the ordinary conditions of life.  Indeed, the puretone thresholds and speech discrimination objectively reveal a slight worsening of hearing acuity.  The Board finds that the RO in this case reduced a rating without observance of the law, and therefore, its action was without authority and the reduction is void ab initio.

Initially, because the RO's action reduced the Veteran's disability rating from 30 percent to 20 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105(e) apply. Here, the RO complied with those requirements by issuing an April 2014 letter proposing reduction. The Veteran was then afforded 60 days to respond. Thereafter, the RO promulgated a rating decision in October 2014, implementing the proposed reduction, effective January 1, 2015. As the notice and due process requirements of 38 C.F.R. § 3.105(e) (2016) have been completed, no further discussion in this regard is necessary.

The Board notes that the Veteran's 30 percent disability rating was not in effect for 5 years or more. However, the United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses in the provision suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

Therefore, the safety provisions under 38 C.F.R. 3.344(a) apply in this matter. Here, the salient question is whether the RO correctly applied the substantive law and regulations regarding a reduction. The Board finds that the RO improperly reduced the Veteran's the bilateral hearing loss disability rating based without a determination as to whether there was actually any improvement, to include whether any improvement represented improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. 413; 38 C.F.R. §§ 3.344(a), 4.1, 4.2, 4.10 (2016). 

The March 2014 audiological examination, used as the basis for the rating disability reduction, was less full and complete than the April 2011 examination. The later examination did not show whether or not there were areas impacted in ordinary life by the Veteran's hearing loss. Moreover, the RO did not consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a); see Johns v. Derwinski, 2 Vet. App. 346 (1992). In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work. Faust, 13 Vet. App. 342; Brown, 5 Vet. App. 413. No such determination is evident in the March VA 2014 VA examination report or by the RO's decision to reduce.  This is important in this case because based on the puretone thresholds and speech discrimination scores obtained at the time of both the April 2011 and March 2014 examinations, strict application of the rating provisions in the tables under 38 C.F.R. § 4.85 would yield a 20 percent rating.  Presumably, when the RO decided in July 2011 to increase the Veteran's disability rating from 10 percent to 30 percent, it was based on more than just the puretone threshold averages and speech discrimination scores; rather, it must have encompassed factors related impairment of function under the ordinary conditions of life and work that were described in the April 2011 examination report.  Indeed, the Board reiterates that the Veteran's puretone threshold and speech discrimination scores have actually worsened slightly, as demonstrated by the March 2014 auditory evaluation results.  This would clearly result in the Veteran's continued impairment in the ability to function under the ordinary conditions of work and life; and he has continued to be affected, with the Veteran having to adapt his life to his disability. Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced. The failure to comply with the foregoing requirements renders the reduction from 30 percent to 20 percent void ab initio. Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer, 2 Vet. App. 277. Therefore, where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored. Schafrath, 1 Vet. App. 589. That action is required in the instant case. Accordingly, the previously assigned 30 percent rating for the Veteran's service-connected bilateral hearing loss is restored as of the date of reduction on January 1, 2015.

Duty to Notify and Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an October 2011 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The October 2011 notice was issued to the Veteran prior to the January 2012 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.


ORDER

Entitlement to a restoration of the 30 percent disability rating for service-connected hearing loss to is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


